Citation Nr: 0723003	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased evaluation in excess of 
50 percent for post- traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   July 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective January 
14, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to an evaluation in 
excess of 50 percent for his PTSD.  On review, the Board 
finds that another VA examination is necessary prior to 
adjudicating the claim.  

In an April 2007 brief, the veteran's representative 
essentially suggested that the veteran's service-connected 
PTSD has worsened since his last VA examination and stated 
that the evidence of record is too old to adequately evaluate 
the veteran's PTSD.

The most recent VA examination for the veteran's PTSD was 
conducted in June 2003, at which time, the examiner diagnosed 
the veteran with PTSD, noting that it is productive of 
intrusive thoughts, nightmares, occasional flashbacks, 
anxiety, avoidance of thoughts and activities, 
hypervigilance, and excessive startle response.  The examiner 
assigned a GAF score of 40, and noted that the veteran is 
clearly in need of additional treatment and would likely 
benefit form developing an ongoing therapeutic relationship.  

Subsequent treatment records show that the veteran attempted 
group therapy and has attended some individual therapy 
sessions.  According to the most recent VA psychiatric 
treatment note dated in February 2005, the veteran stated 
that his life is on hold and his attention switches between 
150 channels.  He reported feeling very alone; he avoids 
everyone.  The psychiatrist stated that the veteran 
"perplexes me.  At this point I lean to the PTSD issue as 
central."

Given that the veteran has not undergone a VA examination for 
PTSD in the last four years, and his current treatment 
records reflect that his PTSD is a concern, the Board finds 
that a more contemporaneous VA examination is needed in order 
to assess the current severity of his PTSD.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim.  38 C.F.R. § 4.2 (2006).   Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center (MC) in St. Louis for the period 
from 2005 to present and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity 
of his service-connected PTSD.  Prior to 
the examination, the examiner is 
requested to review the claims folder.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner is requested 
to: 

(a) determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  

A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  

3.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an increased initial disability 
evaluation in excess of 50 percent for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



